Electronically Filed
                                                         Supreme Court
                                                         SCWC-12-0001063
                                                         11-DEC-2013
                                                         07:59 AM
                           SCWC-12-0001063


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I


        STATE OF HAWAI'I, Respondent/Plaintiff-Appellee,


                                 vs.


        ROBERT STAPLETON, Petitioner/Defendant-Appellant.




         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

               (CAAP-12-0001063; CR. NO. 11-1-0545)


       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ)


          Petitioner/Defendant-Appellant Robert Stapleton’s

application for writ of certiorari filed on October 31, 2013, is

hereby rejected.

          DATED:    Honolulu, Hawai'i, December 11, 2013.

Stuart N. Fujioka             /s/ Mark E. Recktenwald

for petitioner

                              /s/ Paula A. Nakayama


                              /s/ Simeon R. Acoba, Jr.


                              /s/ Sabrina S. McKenna


                              /s/ Richard W. Pollack